EXHIBIT99.1 T604.682.3701 Suite 900, 570 Granville Street info@coralgold.com F 604.682.3600 Vancouver, BC V6C 3P1 www.coralgold.com December 28, 2012 Trading Symbols: TSX Venture – CLH US OTC.BB – CLHRF Berlin and Frankfurt – GV8 SHARES FOR DEBT Coral Gold Resources Ltd. (the “Company”) wishes to announce that it has negotiated a share for debt settlement with several of its creditors.The Company will issue approximately 531,692 shares in settlement of $132,922.88 of debt. The transaction is subject to TSX Venture Exchange approval. ON BEHALF OF THE BOARD “David Wolfin” David Wolfin President & Chief Executive Officer Neither TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.This release contains statements that are forward-looking statements and are subject to various risks and uncertainties concerning the specific factors disclosed under the heading “Risk Factors” and elsewhere in the Company’s periodic filings with Canadian securities regulators.Such information contained herein represents management’s best judgment as of the date hereof based on information currently available.The Company does not assume the obligation to update any forward-looking statement.
